Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 7-10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art could be found to teach each and every claimed limitation. In particular, no prior art could be found to teach the claimed approach to sharding block chain generation based on a Merkel/Merkle tree structure that utilizes a hash value of a root of the Merkel/Merkle tree, offset determination according to the hash value, a modulo operation on the hash value based on a number of members in each group, and consistency verification. 
The claimed invention divides a server system into at least one group, and selects a leader for each group respectively.  The leader packages and generates at least one block according to a local database state thereof, and broadcasts the at least one block to all members in the group therein. A consistency of the at least one block is then verified, and the block according to a verification result of the consistency is then executed, and the block to a plurality of other groups is then also synchronized. The invention then builds a Merkel tree according to the block corresponding to each group, and calculates a hash value of a root of the Merkel tree.  A leader offset is determined according to the hash value, and respectively a leader of each group in a next round is determined according to the leader and the leader offset. The leader offset determination and the group leader determination comprise: performing a modulo operation to the hash value, according to a number of members contained in each group, to obtain a distance between the leader corresponding to each group and a leader in the next round; determining the leader offset of each group according to each distance following a clockwise direction, and shifting each group leader according to the leader offset, to obtain the leader in the next round; the leader of each group in the next round turning on the block in the next round repeatedly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMMANUEL MOISE can be reached on (571) 272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2455